DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 32, 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice US 2008/0262551.
Regarding Claim 28, Rice discloses a spinal tethering procedure comprising: 	securing a tether (#22) in a first spinal implant (#12a, Fig 5-6, paragraph 32-33); 
inserting an auxiliary surgical access device (#62, Fig 6-7) through an incision (Fig 6-7, incision not shown but one is made, paragraph 20);
maneuvering a proximal end (right end of tether #22 as seen in Fig 6-7, it is noted that the distal end, opposite the proximal end, of the tether is secured to the first spinal implant) of the tether out of a body cavity through the auxiliary surgical access device (Fig 6-7, tether extends through the surgical access device #62 and out of the body); 
threading the proximal end of the tether into a tensioning system (Fig 6-7, paragraph 36, tensioning system includes flexible member #18, access device #62 and tensioner #96 and the proximal end is threaded therethrough), the tensioning system including a flexible elongate member (#18, paragraph 24 where #18 is flexible); 
positioning a distal end (lower end of #18) of the flexible elongate member adjacent a second spinal implant (#12b, Fig 6) to insert a portion of the tether into the second spinal implant (as seen in Fig 6-7, 36); and 
tensioning the tether between the first spinal implant and the second spinal implant using the tensioning system (paragraph 38).


Regarding Claim 29, Rice discloses wherein securing the tether in the first spinal implant is performed through a first surgical access device (#18, as seen in Fig 5, paragraph 32)(it is noted, #18 in Fig 5 is not the same as #18 shown in Fig 6-7, paragraph 6, 20 where there are at least two #18).

Regarding Claim 30, Rice discloses maneuvering the proximal end of the tether out of the body cavity includes inserting the tether into the body cavity via the first surgical access device (as seen in Fig 5, paragraph 33, with the tether #22 in the first surgical access device #18, it is lowered into the body cavity via forceps #80).


Regarding Claim 32, Rice discloses inserting the auxiliary surgical access device includes inserting one of an auxiliary surgical port (#62, port for tool #54, Fig 7) and a surgical retractor.

Regarding Claim 35, Rice discloses tensioning the tether includes coupling a tensioner (#96) to a proximal end (upper end of flexible member  #18, Fig 7)of the flexible elongate member (Fig 7 indirectly coupled via the auxiliary access device).

Regarding Claim 36, Rice discloses tensioning includes inserting the proximal end of the tether into the tensioner (Fig 7) and actuating the tensioner (#38) to apply a tension on the tether (paragraph 38).

Regarding Claim 37, Rice discloses further comprising securing the portion of the tether within the second spinal implant (Fig 7, paragraph 38, via set screw #50 and driver #54).

Regarding Claim 38, Rice discloses securing the portion of the tether within the second spinal implant is performed after tensioning the tether using the tensioning system (paragraph 38).

Regarding Claim 39, Rice discloses, wherein tensioning the tether using the tensioning system includes positioning the distal end of the flexible elongate member (lower end of #18) against a side (upper side of second spinal implant #12b, Fig 6) of the second spinal implant (Fig 6).

Regarding Claim 40, Rice discloses securing the portion of the tether within the second spinal implant includes inserting a set screw (#50) into a saddle portion (#24) of the second spinal implant holding the portion of the tether (Fig 5-7, it is noted that the first and second spinal implants have the same configuration).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rice US 2008/0262551.
Regarding Claim 31, Rice discloses wherein inserting the auxiliary surgical access device (#62) includes making the incision on a lateral side of the body cavity (paragraph 20, the first and second spinal implants are installed on the pedicles, which are located on a lateral side, where the access device #22 is placed over the second spinal implant, Fig 6-7) inferior to a spinal deformity to be corrected using the tether and spinal implants (paragraph 2, the spinal implants are used to correct a spinal deformity and depending on how one views the Fig 5-7, the second implant #12b and thus the access device #22 would be inferior to the deformity).
Alternatively, Rice does not explicitly disclose the access device is placed inferior to the spinal deformity. 
However, it would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Rice to have the second implant and thus the access device be placed inferior to the spinal deformity because it is one of a finite number of locations to place a spinal implant and access device, where it would be superior or inferior to it depending on the direction the surgeon implants the first and second spinal implants. 


Allowable Subject Matter
Claims 20-27 allowed.
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest showing other tensioners and tethers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773